Case: 1:20-cv-01491-JG Doc #: 14 Filed: 09/14/20 1 of 2. PageID #: 92



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                  :
Monique L. Walker,                :             CASE NO. 1:20-cv-1491
                                  :
        Plaintiff,                :             OPINION & ORDER
                                  :
vs.                               :
                                  :
Village Green Management          :
Company, BWIP Erie Shore Owner :
LLC, Hunter Warfield, Inc., & The :
Perch on Lake Apartments,         :

           Defendants.



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On June 5, 2020, Plaintiff Monique Walker, an Ohio resident, sued Defendants

Village Green Management Company, BWIP Erie Shore Owner LLC, Hunter Warfield, Inc.,

& The Perch on Lake Apartments, in the Lorain County Court of Common Pleas. 1 On July

7, 2020, Defendant Hunter Warfield, Inc. removed the case to this Court pursuant to 28

U.S.C. § 1441(a). 2

       Though Defendant Hunter Warfield, Inc. stated in its Notice of Removal that none of

its co-defendants opposed removal to this Court, 3 it has since acknowledged that Defendant

BWIP Erie Shore Owner LLC has not consented to the removal. 4 Proper removal under §

1441(a) requires that “all defendants who have been served or otherwise properly joined in




       1
         Doc. 1-1.
       2
         Doc. 1.
       3
         Doc. 1.
       4
         Doc. 13.
Case: 1:20-cv-01491-JG Doc #: 14 Filed: 09/14/20 2 of 2. PageID #: 93

Case No. 1:20-cv-1491
Gwin, J.

the action must either join in the removal, or file a written consent to the removal.” Harper

v. AutoAlliance Intern., Inc., 392 F.3d 195, 201 (6th Cir. 2004). The Court therefore DISMISSES

the case without prejudice and remands to Lorain County Court of Common Pleas.

       IT IS SO ORDERED.


Dated: September 14, 2020                           s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -2-
